By JUDGE LEONARD B. SACKS
It appearing to the court that the issues raised by the Motion to Quash Part of Subpoena Duces Tecum, filed by DcPaul Hospital with reference to a subpoena duces tecum served upon it at the request of plaintiffs, had been resolved by agreement of counsel for DePaul Hospital and for plaintiffs, it is accordingly ORDERED that the Court’s Memorandum of Law filed herein under date of April 14, 1988,  is withdrawn, and the court’s Order entered April 14, 1988, overruling DePaul’s Motion to Quash is vacated and set aside as the subject matter thereof had been made moot.